Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 5, 2021 has been entered.
In that response, claims 1, 16, 19, and 20 were amended and claim 15 was cancelled.  Claims 1, 2, 11, 13, 16, 19, 20, 24, 31, 32, 35, 41, and 70 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 13, 16, 19, 20, 24, 31, 32, 35, 41, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2012/0276109) as evidenced by Zhou (US 2013/0171223).
Regarding claims 1, 2, 11, 13, 19, 20, 24, 31, 32, 35, and 41, Fraser teaches compositions comprising synthetic nanocarriers comprising a hydrophobic polyester such as those in 
Example 12 (paras. 0264-71) discloses PLGA-rapamycin nanocarrier comprising PLA-PEG block copolymer and polyvinyl alcohol, wherein rapamycin content is 9.5% (w/w) (para. 0271).  Another version further comprised ovalbumin peptide 323-339 at 2.1% w/w (para. 0272-79).  The nanocarrier effective diameters are sufficiently small, e.g., 191 nm (paras. 0321, 0326), for sterile filtration. Fraser teaches surfactants including those in claims 1 and 16 (para. 0128: “an amphiphilic entity can promote the production of synthetic nanocarriers with increased stability,…”), e.g., fatty alcohols,  and coupling antigens (para. 0131).
Fraser does not expressly disclose whether its example nanocarriers comprise super-saturated concentration of rapamycin as required in claim 1.  However, it would have been prima facie obvious to one of ordinary skill to prepare Fraser’s nanocarriers wherein rapamycin is present in a super-saturated amount. One having ordinary skill in the art at the time of the invention would have been suggested to do so since the skilled person would have recognized that the loading level of rapamycin could be at, below, or above the saturation level—a total of three possibilities from which to choose. As Zhou evidences “supersaturating drug delivery systems is a promising concept to obtain adequate oral bioavailability and improve 
Moreover, Applicant discloses that for nanocarriers comprising PLA and PLA-PEG, rapamycin solubility is 8.4% wt/wt (Specification, Example 2), and for another embodiment comprising PLGA and PLA-PEG, the solubility is 7.2 %.  Fraser does not expressly disclose the weight concentration of rapamycin in the nanocarriers of Examples 4 and 12, however similar to examples in Applicant’s disclosure, Fraser’s nanocarriers contained similar polyesters, PLA-PEG, polyvinyl chloride, and in some cases even ovalbumin.  Fraser teaches immunosuppressant or rapamycin loading levels of up to 50%, and therefore it would teach, or at the least render prima facie obvious the supersaturated concentrations of rapamycin in the nanocarriers.  
In other words, Fraser specifically teaches nanocarriers comprising PLGA and PLA-PEG copolymers (paras. 0136, 0142) and immunosuppressant such as rapamycin at weight concentrations (within the nanocarrier) of between 0.0001% and 50% (paras. 0009, 0093, Examples 4, 12). Therefore Fraser teaches the range of rapamycin loading levels that encompass at, below, or above the saturation level. Choosing from but three alternatives, where it was known to the skilled artisan that supersaturation is a result-effective variable as evidenced by Zhou, would have been prima facie obvious to the skilled artisan.   
Regarding the last “wherein” clause in claim 1, the following is noted: 
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,

(D) "whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

MPEP §2103(I)(C) (emphases added).  Here the “wherein” claim phrases suggests but does not require the particular structure or component needed to obtain the properties recited in the wherein clause.  In other words reciting that which is merely desirable, e.g. “throughput of at least 50 grams nanocarrier/m2” or “throughput of at least 700 grams nanocarrier/m2”, is not afforded patentable weight unless that which attains the feature is recited.  Thus the wherein clause does not limit the scope of the claim and are not afforded patentable weight.   
Regarding claim 70 it is noted that the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02.  Fraser teaches rapamycin formulations, and therefore its compositions would be suitable for the recited administration routes, as Fraser discloses (e.g., para.0018 disclosing intravenous, oral, and other routes).

Response to Arguments
Applicant's arguments filed May 5, 2021 have been fully considered but they are not persuasive. Applicant argues that the examiner has not established that either reference alone or in combination teach or suggest synthetic nanocarriers as recited, with the recited throughput characteristics.  (Remarks, 6-7, May 5, 2021.)
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 11, 13, 16, 19, 20, 24, 31, 32, 35, 41, and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 3, 9, 12, 13, 20, 22, 25, 27, 37, 68, and 76-82 of copending Application No. 14/934,132 in view of Fraser (US 20120276109).
Although the claims at issue are not identical, they are not patentably distinct from each other. Both claim sets are drawn to synthetic nanocarriers comprising a hydrophobic carrier material, a non-ionic surfactant having HLB balance under 10, and a rapamycin or rapalog. The primary difference is that the instant claims recite rapamycin in “stable, super-saturated amount”,  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant requested that the provisional rejection be held in abeyance until allowed subject matter is indicated. The provisional double patenting rejection is maintained for the reasons discussed herein. They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejection.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615